Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-9 and 13-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that influenza is a highly contagious disease yet there are still no commercially available antibodies that can broadly neutralize or inhibit influenza A virus infection or attenuate the disease caused by various subtypes of the virus (see Background of the Invention). To this end, Applicant developed two anti-influenza A group 2 HA antibody clones, H1H14611N2 (VL - SEQ ID NO: 2; VH – SEQ ID NO: 10) and H1H14612N2 (VL – SEQ ID NO: 18; VH – SEQ ID NO: 26) (Examples 1 and 2), however, as presently written, the claims encompass a broad genus of antibodies and antigen-binding fragments having the functional property of specifically binding to a group 2 influenza A hemagglutinin protein and possessing at least two of the characteristics recited in independent claim 1. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims encompass a broad genus of anti-influenza A group 2 HA antibodies and antigen-binding fragments in which the amino acid sequences of six non-degenerate CDRs or a VH/VL chain pair are not provided due to the recitation of “or” prior to part (j) of independent claim 1. Although Applicant has provided examples of antibodies to influenza hemagglutinin, including H1H14611N2 and H1H14612N2 (see Example 2), such disclosure does not adequately represent the structural diversity of the claimed genus of isolated recombinant antibodies or antigen-binding fragments that specifically binds to group 2 influenza A hemagglutinin and have two or more of the characteristics recited in independent claim 1.  
While the antibodies and antigen-binding fragments of the claimed invention are intended to bind group 2 influenza A hemagglutinin and have two or more of the characteristics recited in independent claim 1, artisans would not be able to envision the complete structure of an antibody/antigen-binding fragment in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen, characteristics, and/or functional properties alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
The claims also allow for the variable regions and/or CDRs of different anti-influenza A group 2 HA antibody clones to be mixed and matched. While the specification teaches the development of two anti-influenza A group 2 HA antibody clones, including H1H14611N2 and H1H14612N2 (Example 2), there is no data provided showing that the VH and VL chains (or CDRs) from each of the antibody clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody to specifically bind group 2 influenza A hemagglutinin and/or have two or more characteristics recited in independent claim 1 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which VL and VH chains (or CDRs) of different anti-influenza A group 2 HA antibody clones can be mixed and matched such that binding affinity for the target antigen is maintained. 
Lastly, the specification teaches that influenza A group 2 HA protein currently consists of H3, H4, H7, H10, H14, and H15 subtypes; however, there is no evidence that the H1H14611N2 and H1H14612N2 anti-influenza A group 2 HA antibodies are capable of binding to other group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) commensurate in scope of independent claim 1 with the exception of H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9). Specifically, the H1H14611N2 clone was shown to bind to the group 2 influenza A hemagglutinin protein H3N2 with high affinity (KD = 8.22E-09) and a dissociative half-life of 86 min but not to group 1 strains H1, H5, or H9. The binding affinity of H1H14611N2 for another group 2 HA subtype H7N9 was inconclusive. There is no data provided for the binding affinity and kinetic constants of the H1H14612N2 antibody clone (see Example 3 and Table 3). Additionally, the functional properties/characteristics of the H1H14611N2 and H1H14612N2 antibodies recited in the claims were determined from studies using H3N3 virus-infected cells or mice. For example, both H1H14611N2 and H1H14612N2 mediate killing of H3N2 virus-infected cells via 1) complement-mediated cytotoxicity with an EC50 less than 150 nM (Example 5) and 2) antibody-dependent cell mediated cytotoxicity in a reporter bioassay with an EC50 less than 0.9 nM and in peripheral blood mononuclear cells with an EC50 less than 0.180 nM (Example 6). Moreover, all mice receiving a single dose (15 mg/kg) of either H1H14611N2 or H1H14612N2 at 24, 48, or 72 hours post-infection with the H3N2 strain survived compared to mice treated with an isotype control which died at 24 hours post infection. (see Example 7). Although both the H1H14611N2 and H1H14612N2 anti-group 2 HA antibodies H3N2 influenza strains were capable of neutralizing H3N2 strains, only the H1H14611N2 antibody was capable of neutralizing both H3N2 and H7N9 with an IC50 less than 200 nM and 500 nM, respectively (see Example 4 and Table 4). Thus, the H1H14611N2 antibody may be capable of binding to both H3 and H7 hemagglutinin subtypes. Thus, absent of evidence to the contrary, artisans would not reasonably expect 1) the H1H14611N2 and H1H14612N2 antibodies to be capable of binding to group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9) and 2) the H1H14611N2 and H1H14612N2 antibodies exhibit the same functional properties/characteristics recited in the claims in response to influenza infection with group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9). 
Therefore, the claimed genus of anti-influenza A group 2 HA antibodies and antigen-binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies/antigen-binding fragments and the function of binding to group 2 HA proteins and having at least two of the characteristics recited in independent claim 1. Similarly, there is no correlation between the structure of the genus of anti-influenza A group 2 HA antibodies recited in claims 13 and 14 and the function of competing for binding to influenza HA or binding to the same epitope as an antibody having the structures recited in said claims. Further, without further testing, artisans could not readily determine which VL and VH chains (or CDRs) of different anti-influenza A HA antibody clones can be mixed and matched such that binding affinity a group 2 HA antibody and at least two of the functional characteristics recited in independent claim 1 are maintained. Lastly, absent of evidence to the contrary, artisans would not reasonably 1) the H1H14611N2 and H1H14612N2 antibodies to be capable of binding to group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9) and 2) the H1H14611N2 and H1H14612N2 antibodies exhibit the same functional properties/characteristics recited in the claims in response to influenza infection with group 2 influenza A hemagglutinin subtypes other than the H3 and/or H7N9 subtype (e.g. H3N2 and/or H7N9). Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-influenza A group 2 HA antibodies at the time the instant application was filed.


Enablement
Claims 1-9 and 13-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to an isolated recombinant antibody or antigen-binding fragment that specifically binds to group 2 influenza hemagglutinin (HA) and possesses at least two of the characteristics recited in independent claim 1. 
The specification teaches the development of two anti-influenza A group 2 hemagglutinin (HA) antibodies: H1H14611N2 and H1H14612N2 (Examples 1 and 2). The H1H14611N2 clone was shown to bind to the group 2 influenza A hemagglutinin protein H3N2 with high affinity (KD = 8.22E-09) and a dissociative half-life of 86 min but not to group 1 strains H1, H5, or H9. The binding affinity of H1H14611N2 for another group 2 HA subtype H7N9 was inconclusive. Notably, there is no data provided for the binding affinity and kinetic constants of the H1H14612N2 antibody clone (see Example 3 and Table 3). While both the H1H14611N2 and H1H14612N2 anti-group 2 HA antibodies H3N2 influenza strains were capable of neutralizing H3N2 strains, only the H1H14611N2 antibody was capable of neutralizing both H3N2 and H7N9 with an IC50 less than 200 nM and 500 nM, respectively (see Example 4 and Table 4). Thus, the H1H14611N2 antibody may be capable of binding to both H3 and H7 hemagglutinin subtypes. Both H1H14611N2 and H1H14612N2 mediate killing of H3N2 virus-infected cells via complement-mediated cytotoxicity with an EC50 less than 150 nM (Example 5). Further, both H1H14611N2 and H1H14612N2 mediate killing of H3N2 virus-infected cells via antibody-dependent cell mediated cytotoxicity in a reporter bioassay with an EC50 less than 0.9 nM and in peripheral blood mononuclear cells with an EC50 less than 0.180 nM (Example 6). Lastly, all mice receiving a single dose (15 mg/kg) of either H1H14611N2 or H1H14612N2 at 24, 48, or 72 hours post-infection with the H3N2 strain compared to mice treated with an isotype control which died at 24 hours post infection. Moreover, single doses of H1H14611N2 at 15 mg/kg and 7mg/kg resulted in 100% and 80% survival of mice compared to treatment with oseltamivir alone; and combining H1H14611N2 with oseltamivir increased survival to 100% in both H1H14611N2 dose groups (15 mg/kkg or 7 mg/kg) (see Example 7). There is no evidence provided in the specification that the H1H14611N2 and H1H14612N2 anti-influenza group 2 HA antibody clones are capable of binding to other group 2 HA subtypes (e.g. H4, H10, H14, and H15) with the exception of H3 and/or H7 subtypes (i.e. H3N2 and/or H7N9). Further, the functional properties/characteristics of the H1H14611N2 and H1H14612N2 antibodies recited in the claims were determined from studies using H3N3 virus-infected cells or mice. Thus, absent of evidence to the contrary, artisans would not reasonably 1) the H1H14611N2 and H1H14612N2 antibodies to be capable of binding to group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9) and 2) the H1H14611N2 and H1H14612N2 antibodies exhibit the same functional properties/characteristics recited in the claims in response to influenza infection with group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9).
Further, as stated earlier, the claims also allow for the variable regions and/or CDRs of different anti-influenza A group 2 HA antibody clones to be mixed and matched. While the specification teaches the development of several anti-influenza A group 2 HA antibody clones such as H1H14611N2 and H1H14612N2 (see Examples 1 and 2), there is no data provided showing that the VH and VL chains (or CDRs) from each of the anti-influenza A group 2 HA antibody clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody a group 2 HA subtype such as H3N2 is maintained as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans would not reasonably expect the VL and VH chains (or CDRs) of different anti-influenza A group 2 HA antibody clones could be mixed and matched to yield an antibody that is still capable of binding to a group 2 HA protein and having at least two characteristics recited in independent claim 1. 
Lastly, claims 20-30 recite a method of preventing at least one symptom of influenza infection in a subject comprising administering the claimed anti-influenza A group 2 HA antibody to a subject in need thereof.  The terms "prevent", "preventing" or "prevention" within the context of the claimed invention refer to inhibition of manifestation of influenza infection or any symptoms or indications of influenza infection upon administration of an antibody of the claimed invention (Para. 000110). The terms “prophylaxis”, “prophylactic” or “prophylactically” are defined in a similar fashion and generally refer to actions taken to prevent a disease.  However, there is no evidence provided in the specification that demonstrate the claimed anti-influenza A group 2 HA antibodies are capable of inhibiting any symptom of an influenza infection in a subject in need thereof, including those at risk of infection. In fact, the H1H14611N2 and H1H14612N2 anti-influenza group 2 HA antibodies are administered to subjects 24 hours, 48 hours, or 72 hours post-infection with an H3N2 influenza virus strain (see Example 7). It should be further pointed that subjects “in need thereof” as recited in claim 20 would include those currently suffering from an influenza infection, yet the claimed methods of prevention cannot be used on subject already having symptoms of an influenza infection. As such, artisans would not reasonably expect the claimed anti-influenza A group 2 HA antibodies to be capable of preventing at least one symptom of an influenza infection in subject in need thereof, including those either at risk of infection in which the antibodies are administered prophylactically or those currently suffering from influenza infection. 
It would require artisans undue trial and error experimentation to determine if the claimed anti-influenza A group 2 HA antibodies can be used prevent at least one symptom of influenza infection in a subject in need thereof. Further, random mixing and matching of VH and VL chains (or CDRs) from different anti-influenza A group 2 HA antibody clones does not guarantee that the resultant antibody is capable of binding to group 2 HA proteins and possess at least two of the characteristics recited in independent claim 1. As such, there would be no practical use for the claimed antibodies within the scope of the claimed invention if they are not able to bind the target antigen and/or possess the functional activities as recited. Lastly, absent of evidence to the contrary, artisans would not reasonably 1) the H1H14611N2 and H1H14612N2 antibodies to be capable of binding to group 2 influenza A hemagglutinin subtypes other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9) and 2) the H1H14611N2 and H1H14612N2 antibodies exhibit the same functional properties/characteristics recited in the claims in response to influenza infection with group 2 influenza A hemagglutinin subtypes (e.g. H4, H10, H14, and H15) other than the H3 and/or H7 subtypes (e.g. H3N2 and/or H7N9). Therefore, the specification does not reasonably enable artisans to make or use the claimed anti-influenza A group 2 HA antibodies and antigen-binding fragments over the full scope of the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10941213. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims either anticipate or are obvious variants over the instant claims. 
The issued patent recites a pharmaceutical composition comprising an anti-TMPRSS2 antibody, a pharmaceutically acceptable carrier, and an additional therapeutic agent (issued claims 1 and 16), wherein the additional therapeutic agent is an antiviral drug or vaccine (issued claim 17). In other embodiments the additional therapeutic agent oseltamivir and/or an anti-influenza HA antibody such as H1H14611N2 or H1H14612N2 (issued claim 18). The anti-influenza HA antibody H1H14611N2 comprises a VH chain of SEQ ID NO: 24 and a VL chain of SEQ ID NO: 28, corresponding to SEQ ID NOs: 2 and 10, respectively, of the instant claims. The VH and VL chains of SEQ ID NOs: 24 and 28 fully comprise the six CDRs of SEQ ID NOs: 4, 6, 8, 12, 14, and 16 recited in the instant claims. The anti-influenza HA antibody H1H14612N2 comprises a VH chain of SEQ ID NO: 40 and a VL chain of SEQ ID NO: 44, corresponding to SEQ ID NOs: 18 and 26, respectively, of the instant claims. The VH and VL chains of SEQ ID NOs: 40 and 44 fully comprise the six CDRs of SEQ ID NOs: 20, 22, 24, 28, 30, and 32 recited in the instant claims (see Sequence Listing of Issued Patent). Given that the minimal structure required the minimal structure required for having at least two of the characteristics recited in independent claim 1 is an anti-influenza A group 2 HA antibody comprising a VH chain of SEQ ID NO: 2 or 18 and a VL chain of SEQ ID NO: 10, the H1H14611N2 and H1H14612N2 antibodies recited in the issued claims necessarily possess at least two of the characteristics listed in instant claim 1 as well as the ability to prevent attachment to and/or entry of influenza virus into a host cell per instant claim 15. Further, the wherein clauses recited in claims 2-6 are statements of intended result as they do not ever require a practitioner to administer the anti-influenza HA antibody to a subject. Nevertheless, the anti-influenza HA antibodies of the issued claims have the same structure as the instant claims and thus inherently possess the functional properties of claims 2-6.
Thus, the issued claims meet the limitations of the instant claims 1-16. 

9.	Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10941213, as applied to claims 1-16 above, in view of Ebel et al (WO2006124784A2), hereinafter Ebel. 
The teachings of the issued claims are discussed above and differ from the instantly claimed invention in that an isolated nucleic acid encoding the anti-influenza HA antibodies, vectors, and host cells are not taught. 
However, Ebel teaches methods for use of a vector system having a nucleic acid sequence encoding a desired recombinant protein or antibody for expression in a eukaryotic or prokaryotic cell, wherein cells null for the vector can be identified under selection conditions and the vector comprises one or more promoters operatively linked to the nucleic acid sequence encoding the polypeptide of interest (see entire document, in particular, Abstract, Summary of Invention, and Claims).  
It would have been obvious to one of ordinary skill in the art to culture a recombinant host cell comprising an expression vector having a nucleic acid sequence encoding the anti-influenza HA antibodies of the issued claims in order to express nucleic acid segment and thereby producing the anti-influenza HA antibodies. Therefore, one would expect that the vectors, cells, and recombinant antibody techniques disclosed by Ebel can effectively be used to generate the anti-influenza HA antibodies of the issued claims.

Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10941213, as applied to claims 1-16 above, in view of Purcell et al (WO2016100807A2), hereinafter Purcell. 
The teachings of the issued patent have been discussed above and differ from the instantly claimed invention in that a method of preventing, treating, or ameliorating at least one symptom of influenza infection in a subject in need thereof, comprising administering the pharmaceutical composition comprising the anti-influenza HA antibodies is not recited. 
However, Purcell teaches methods of preventing, treating, or ameliorating at least one symptom of an influenza virus infection in a subject comprising administering a pharmaceutical composition comprising antibodies or antigen-binding fragments that bind influenza hemagglutinin, wherein the at least one symptom is selected from the group consisting of headache, fever, aches, rhinorrhea (nasal congestion), chills, fatigue, weakness, sore throat, cough, shortness of breath, pneumonia, and bronchitis (see entire document, in particular, Para. 0010 and 0075-0078). In certain embodiments, the anti-influenza HA antibodies can be administered prophylactically to a subject having or at risk of developing an influenza infection, wherein subjects at risk include an immunocompromised person, an elderly adult (more than 65 years of age), healthcare workers, and people with underlying medical conditions such as pulmonary infection, heart disease or diabetes (Para. 0078). The anti-influenza HA antibodies can also be administered in combination with a second therapeutic agent to the subject in need thereof, wherein the second therapeutic agent is an anti-inflammatory drug, an anti-infective drug, a different antibody to influenza HA, an antibody to a different influenza antigen (e.g. the neuraminidase), an anti-viral drug, a dietary supplement and any other drug or therapy known in the art useful for ameliorating at least one symptom of the influenza infection in a patient (Para. 0079).  The second therapeutic agent can specifically oseltamivir (Para. 0031). The anti-influenza HA antibody can be administered intravenously, intranasally, subcutaneously, intradermally, or intramuscularly and the oseltamivir may be administered orally (Para. 0030), wherein oseltamivir is administered prior to, concurrently with, or after administration of the anti-influenza HA antibody (Para. 0031). Lastly, the anti-influenza HA antibodies can be administered at a dose of about 0.01 mg/kg of body weight to 100 mg/kg of body weight to a subject (Para. 0079). 
It would have been obvious to one of ordinary skill in the art to administer the pharmaceutical composition comprising the anti-influenza HA antibodies H1H14611N2 and H1H14612N2 recited by the issued patent according to the methods disclosed by Purcell. One of ordinary skill in the art would have been motivated to do so in order to effectively treat, prevent, or ameliorate at least one symptom of an influenza virus infection in a subject. Therefore, one of ordinary skill in the art would expect that, by using the methods disclosed by Purcell, the pharmaceutical composition comprising the anti-influenza HA antibodies H1H14611N2 and H1H14612N2 recited by the issued patent can effectively treat, prevent, or ameliorate at least one symptom of an influenza infection in a subject. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/171,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants over the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a pharmaceutical composition comprising an anti-TMPRSS2 antibody, a pharmaceutically acceptable carrier, and an additional therapeutic agent (co-pending claims 1, 29, and 30), wherein the additional therapeutic agent is an antiviral drug or vaccine (co-pending claim 31). In other embodiments the additional therapeutic agent oseltamivir and/or an anti-influenza HA antibody such as H1H14611N2 or H1H14612N2 (co-pending claim 32). The anti-influenza HA antibody H1H14611N2 comprises a VH chain of SEQ ID NO: 2 and a VL chain of SEQ ID NO: 10 (see Example 2, Table 2 of Instant Specification). The VH and VL chains of SEQ ID NOs: 2 and 10 fully comprise the six CDRs of SEQ ID NOs: 4, 6, 8, 12, 14, and 16 recited in the instant claims. The anti-influenza HA antibody H1H14612N2 comprises a VH chain of SEQ ID NO: 18 and a VL chain of SEQ ID NO: 26 (see Example 2, Table 2 of Instant Specification). The VH and VL chains of SEQ ID NOs: 18 and 26 fully comprise the six CDRs of SEQ ID NOs: 20, 22, 24, 28, 30, and 32 recited in the instant claims. Given that the minimal structure required the minimal structure required for having at least two of the characteristics recited in independent claim 1 is an anti-influenza A group 2 HA antibody comprising a VH chain of SEQ ID NO: 2 or 18 and a VL chain of SEQ ID NO: 10, the H1H14611N2 and H1H14612N2 antibodies recited in the issued claims necessarily possess at least two of the characteristics listed in instant claim 1 as well as the ability to prevent attachment to and/or entry of influenza virus into a host cell per instant claim 15. Further, the wherein clauses recited in claims 2-6 are statements of intended result as they do not ever require a practitioner to administer the anti-influenza HA antibody to a subject. Nevertheless, the anti-influenza HA antibodies of the issued claims have the same structure as the instant claims and thus inherently possess the functional properties of claims 2-6.
Thus, the co-pending claims meet the limitations of the instant claims 1-16. 
 
Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/171,941, as applied to claims 1-16 above, in view of Ebel et al (WO2006124784A2), hereinafter Ebel. 
This is a provisional nonstatutory double patenting rejection.

The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that an isolated nucleic acid encoding the anti-influenza HA antibodies, vectors, and host cells are not taught. 
However, Ebel teaches methods for use of a vector system having a nucleic acid sequence encoding a desired recombinant protein or antibody for expression in a eukaryotic or prokaryotic cell, wherein cells null for the vector can be identified under selection conditions and the vector comprises one or more promoters operatively linked to the nucleic acid sequence encoding the polypeptide of interest (see entire document, in particular, Abstract, Summary of Invention, and Claims).  
It would have been obvious to one of ordinary skill in the art to culture a recombinant host cell comprising an expression vector having a nucleic acid sequence encoding the anti-influenza HA antibodies of the co-pending claims in order to express nucleic acid segment and thereby producing the anti-influenza HA antibodies. Therefore, one would expect that the vectors, cells, and recombinant antibody techniques disclosed by Ebel can effectively be used to generate the anti-influenza HA antibodies of the co-pending claims. 

Claims 20-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/171,941, as applied to claims 1-16 above, in view of Purcell et al (WO2016100807A2), hereinafter Purcell. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a method of preventing, treating, or ameliorating at least one symptom of influenza infection in a subject in need thereof, comprising administering the pharmaceutical composition comprising the anti-influenza HA antibodies is not recited. 
However, Purcell teaches methods of preventing, treating, or ameliorating at least one symptom of an influenza virus infection in a subject comprising administering a pharmaceutical composition comprising antibodies or antigen-binding fragments that bind influenza hemagglutinin, wherein the at least one symptom is selected from the group consisting of headache, fever, aches, rhinorrhea (nasal congestion), chills, fatigue, weakness, sore throat, cough, shortness of breath, pneumonia, and bronchitis (see entire document, in particular, Para. 0010 and 0075-0078). In certain embodiments, the anti-influenza HA antibodies can be administered prophylactically to a subject having or at risk of developing an influenza infection, wherein subjects at risk include an immunocompromised person, an elderly adult (more than 65 years of age), healthcare workers, and people with underlying medical conditions such as pulmonary infection, heart disease or diabetes (Para. 0078). The anti-influenza HA antibodies can also be administered in combination with a second therapeutic agent to the subject in need thereof, wherein the second therapeutic agent is an anti-inflammatory drug, an anti-infective drug, a different antibody to influenza HA, an antibody to a different influenza antigen (e.g. the neuraminidase), an anti-viral drug, a dietary supplement and any other drug or therapy known in the art useful for ameliorating at least one symptom of the influenza infection in a patient (Para. 0079).  The second therapeutic agent can specifically oseltamivir (Para. 0031). The anti-influenza HA antibody can be administered intravenously, intranasally, subcutaneously, intradermally, or intramuscularly and the oseltamivir may be administered orally (Para. 0030), wherein oseltamivir is administered prior to, concurrently with, or after administration of the anti-influenza HA antibody (Para. 0031). 
It would have been obvious to one of ordinary skill in the art to administer the pharmaceutical composition comprising the anti-influenza HA antibodies H1H14611N2 and H1H14612N2 recited by the co-pending application according to the methods disclosed by Purcell. One of ordinary skill in the art would have been motivated to do so in order to effectively treat, prevent, or ameliorate at least one symptom of an influenza virus infection in a subject. Therefore, one of ordinary skill in the art would expect that, by using the methods disclosed by Purcell, the pharmaceutical composition comprising the anti-influenza HA antibodies H1H14611N2 and H1H14612N2 recited by the co-pending application can effectively treat, prevent, or ameliorate at least one symptom of an influenza infection in a subject.

Claims 1-16, 20, 22, 24, 25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-43 of copending Application No. 17/153,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants over the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method for treating or preventing an infection with an influenza virus comprising administering an anti-TMPRSS2 antibody and an additional therapeutic agent (co-pending claims 1 and 26), wherein the additional therapeutic agent is an antiviral drug or vaccine (co-pending claim 27). In other embodiments the additional therapeutic agent oseltamivir and/or an anti-influenza HA antibody such as H1H14611N2 or H1H14612N2 (co-pending claim 28). The anti-influenza HA antibody H1H14611N2 comprises a VH chain of SEQ ID NO: 24 and a VL chain of SEQ ID NO: 28, corresponding to SEQ ID NOs: 2 and 10, respectively, of the instant claims. The VH and VL chains of SEQ ID NOs: 24 and 28 fully comprise the six CDRs of SEQ ID NOs: 4, 6, 8, 12, 14, and 16 recited in the instant claims. The anti-influenza HA antibody H1H14612N2 comprises a VH chain of SEQ ID NO: 40 and a VL chain of SEQ ID NO: 44, corresponding to SEQ ID NOs: 18 and 26, respectively, of the instant claims. The VH and VL chains of SEQ ID NOs: 40 and 44 fully comprise the six CDRs of SEQ ID NOs: 20, 22, 24, 28, 30, and 32 recited in the instant claims (see Sequence Listing of Co-Pending Application). Given that the minimal structure required the minimal structure required for having at least two of the characteristics recited in independent claim 1 is an anti-influenza A group 2 HA antibody comprising a VH chain of SEQ ID NO: 2 or 18 and a VL chain of SEQ ID NO: 10, the H1H14611N2 and H1H14612N2 antibodies recited in the issued claims necessarily possess at least two of the characteristics listed in instant claim 1 as well as the ability to prevent attachment to and/or entry of influenza virus into a host cell per instant claim 15. Further, the wherein clauses recited in claims 2-6 are statements of intended result as they do not ever require a practitioner to administer the anti-influenza HA antibody to a subject. Nevertheless, the anti-influenza HA antibodies of the issued claims have the same structure as the instant claims and thus inherently possess the functional properties of claims 2-6. The term “preventing” in the scope of the co-pending application means to inhibit the manifestation of a disease or infection in a subject (Para. 0145 of co-pending specification) and thus necessarily encompasses prophylactic administration. Methods of treating an influenza infection would also inherently treat one or more symptoms of said infection. Further, the anti-TMPRSS2 antibody in combination with oseltamivir and/or an anti-influenza HA antibody such as H1H14611N2 or H1H14612N2 are necessarily administered as a pharmaceutical composition comprising a pharmaceutically acceptable carrier in the methods for treating or preventing an influenza infection in a subject. 
Thus, the co-pending claims meet the limitations of the instant claims 1-16, 20, 22, 24, 25, and 28. 
 
Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-43 of copending Application No. 17/153,684, as applied to claims 1-16, 20, 22, 24, 25, and 28above, in view of Ebel et al (WO2006124784A2), hereinafter Ebel. 
This is a provisional nonstatutory double patenting rejection.

The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that an isolated nucleic acid encoding the anti-influenza HA antibodies, vectors, and host cells are not taught. 
However, Ebel teaches methods for use of a vector system having a nucleic acid sequence encoding a desired recombinant protein or antibody for expression in a eukaryotic or prokaryotic cell, wherein cells null for the vector can be identified under selection conditions and the vector comprises one or more promoters operatively linked to the nucleic acid sequence encoding the polypeptide of interest (see entire document, in particular, Abstract, Summary of Invention, and Claims).  
It would have been obvious to one of ordinary skill in the art to culture a recombinant host cell comprising an expression vector having a nucleic acid sequence encoding the anti-influenza HA antibodies of the co-pending claims in order to express nucleic acid segment and thereby producing the anti-influenza HA antibodies. Therefore, one would expect that the vectors, cells, and recombinant antibody techniques disclosed by Ebel can effectively be used to generate the anti-influenza HA antibodies of the co-pending claims. 

Claims 21, 23, 26, 27, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-43 of copending Application No. 17/153,684, as applied to claims 1-16, 20, 22, 24, 25, and 28 above, in view of Purcell et al (WO2016100807A2), hereinafter Purcell. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that administration of the composition comprising the anti-influenza HA antibodies of the co-pending claims to treat specific symptoms of influenza infection or to specific at-risk subjects is not taught. Further, routes and timing of administration of the composition comprising anti-influenza HA antibodies and oseltamivir are not taught. 
However, Purcell teaches methods of preventing, treating, or ameliorating at least one symptom of an influenza virus infection in a subject comprising administering a pharmaceutical composition comprising antibodies or antigen-binding fragments that bind influenza hemagglutinin, wherein the at least one symptom is selected from the group consisting of headache, fever, aches, rhinorrhea (nasal congestion), chills, fatigue, weakness, sore throat, cough, shortness of breath, pneumonia, and bronchitis (see entire document, in particular, Para. 0010 and 0075-0078). In certain embodiments, the anti-influenza HA antibodies can be administered prophylactically to a subject having or at risk of developing an influenza infection, wherein subjects at risk include an immunocompromised person, an elderly adult (more than 65 years of age), healthcare workers, and people with underlying medical conditions such as pulmonary infection, heart disease or diabetes (Para. 0078). The anti-influenza HA antibodies can also be administered in combination with a second therapeutic agent oseltamivir (Para. 0031). The anti-influenza HA antibody can be administered intravenously, intranasally, subcutaneously, intradermally, or intramuscularly and the oseltamivir may be administered orally (Para. 0030), wherein oseltamivir is administered prior to, concurrently with, or after administration of the anti-influenza HA antibody (Para. 0031). 
It would have been obvious to one of ordinary skill in the art to administer the pharmaceutical composition comprising the anti-influenza HA antibodies H1H14611N2 or H1H14612N2 and/or oseltamivir recited by the co-pending claims according to the methods as well as routes and timing of administration disclosed by Purcell. One of ordinary skill in the art would have been motivated to do so in order to effectively treat specific symptoms such as fever and cough of an influenza virus infection in a subject or prevent infleunza infection in certain at-risk subjects. Therefore, one of ordinary skill in the art would expect that, by using the methods as well as routes and timing of administration disclosed by Purcell, the pharmaceutical composition comprising the anti-influenza HA antibodies H1H14611N2 and H1H14612N2 recited by the co-pending claims can effectively treat, prevent, or ameliorate at least one symptom of an influenza infection in a subject having or at risk of an influenza infection. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644